Title: To Alexander Hamilton from Rufus King, 24 April 1793
From: King, Rufus
To: Hamilton, Alexander


[New York] 24 Ap. 1793
Averse to any connexion with the war beyound what may be permitted by the laws of strict neutrality, we are pleased to see the Proclamation. I have no precedents with which to compare it, but I could have wished to have seen in some part of it the word “Neutrality,” which every one would have understood and felt the force of.
Having anxiously considered the point respecting which we conversed when I was with you last, I hope you are founded in your opinions. The change which has happened will not perhaps justify us in saying “the Treaties are void”—and whether we may contend in favor of their suspension is a point of delicacy and not quite free from doubt. The authority of the present government is as extensive with their Territory, which is free from the possession of their antagonists.
Prudence would seem to require us to move with caution, and by delay to insure a safe decision. The mere reception of the minister will do us no injury, although I am in Mind to believe, that in order to avoid being pressed on points we may wish not to decide, it will be best to qualify the reception of the Minister in such manner, as will save our commitment in reference to those questions, we wish to stand open.
Our Treaty with Holland may be used with advantage. The report of Mr. Le Brun to the convention respecting perfidy of the monarchy towards us is proof of such a want of good Faith as poinsons the whole Treaty. Have you noticed that the 16th. article of the Treaty of commerce between Eng. and France, is in the Teeth of the 22d. article of the Treaty of commerce between France & us? On the principle that all the articles of a Treaty have the force of conditions, the violation of this article by France, wd. give us the power to renounce the whole Treaty.
Examining our Laws respecting the registry of our Ships & vessels I was struck with a difficulty which will luckily be in the way of our purchasing Prizes brought into our ports by any of the powers at war. It is worth your attention. As the law stands, I do not perceive that any such vessels can be protected by the american Flag, even though owned bona fide by american Citizens. Of this point however I will not be confident—such vessels will beyound doubt be liable to pay the foreign Tonnage.
The conduct of England in searching our ships, and impressing seamen engaged under our Flag, is very different in the present armament from what it was in the late armament against Spain. The masters of our ships which have arrived here from England, as also those who have arrived from Ireland, speak with the appearance of national pride, when they mention the hotness of the Press, and the intire exemption of Ships which sail under our Flag. The circumstance is one from which we may make pretty certain inferences. Farewel, I wish I could give assistance to the measures & maxims you will pursue. We must not become intangled with this mad War.
Yours &c
Rufus King
